DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5, 12, and 19 are cancelled while claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20 are amended while claims 22-24 are newly added. Claims 1-4, 6-11, 13-18, and 20-24 filed 3/10/22 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-4, 6-11, 13-18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or abstract idea), an abstract idea without significantly more. Claims 1-4, 6-7, and 22 are directed to methods, claims 8-11, 13-14, and 23 are drawn to a system, and claims 15-18, 20-21, and 24 are drawn to a non-transitory storage medium, all of which are statutory classes of invention.    
Nevertheless, independent claims 1, 8, and 15 are directed to an abstract idea. The claims are drawn to commercial or legal interactions or managing personal behavior or managing relationships/interactions between people under certain methods of organizing human activity, or processing payment transactions based on POS and user device locations, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions, or managing relationships/interactions between people: receiving… to authorize a payment, the request including a first context representing a first location associated with the payment, and a second context representing information about an account associated with the payment, the account being associated with payment rules, the payment rules representing one or more attributes that  must be met before payment is authorized; determining… a user device information associated with the second context representing information about the account associated with the payment; transmitting… a request for a third context… associated with the second context representing information about the account associated with the payment, the third context including a second location…; receiving… the third context including a second location associated…; comparing… the third context including the second location to the first context representing the first location; determining… whether the payment rules have been met; and determining… whether to transmit a response… based on: the comparison between the first context representing the first location associated with the payment, and the third context including the second location… and the determination whether the payment rules have been met, the response representing whether to authorize the payment. All of the steps are done by using generic computing components. 
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of processing payment transactions based on POS and user device locations with generally recited computer elements such as a processor, memory, point of sale device, and user device. Accordingly, the processor, memory, point of sale device, and user device computer elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions grouping.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, memory, point of sale device, and user device to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2, 9, and 16, the claims are directed to limitations which serve to limit by comparing. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3, 10, and 17, the claims are directed to limitations which serve to limit by indicating an action is authorized. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4, 11, and 18, the claims are directed to limitations which serve to limit by a temporal attribute of the POS device to the user device. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6-7, 13-14, and 20-21, the claims are directed to limitations which serve to limit by payment rules. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 22-24, the claims are directed to limitations which serve to limit by the POS device not being located within a specified location. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 1-4, 6-11, 13-18, and 20-24 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Hammad et al (2009/0187492) in view of Yovin (2013/0268378).
Re Claims 1, 8, 15: Hammad discloses comprising: 
receiving, by a processor, a request from a point of sale device to authorize a payment, the request including a first context representing a first location associated with the payment, and a second context representing information about an account associated with the payment (see [0013] POS terminal may send an authorization request message… determines location of mobile phone possessed by consumer, which is hereby read as first context representing a first location… discloses a merchant location information, which would be a second context);
determining, by the processor, a user device information associated with the second context representing information about the account associated with the payment (see [0017] determine mobile communication device authentic if merchant location corresponds to GPS location of mobile communication device, wherein the GPS location of mobile communication device is the second context);
receiving, by the processor, the third context including a second location associated with the user device from the user device (see [0021] discloses when the first location information corresponds to the second location information, therefore the third context is matching the two locations);
determining, by the processor, whether to transmit a response to the point of sale device based on:
the comparison between the first context representing the first location associated with the payment, and the third context including the second location associated with the user device; and the determination whether the payment rules have been met, the response representing whether to authorize the payment (see [0036-0037] sends authorization response message to indicate whether or not current transaction is authorized… payment processing network 26 has determined that received location information does not match, hence the comparison between the first context and third context… response message indicates whether location information from two different sources matched);
determining, by the processor, whether the payment rules have been met (see [0045] can determine mobile communication device 32 being used and/or consumer is not authentic, therefore payment rules are not met);
transmitting, by the processor, a request for a third context to the user device associated with the second context representing information about the account associated with the payment, the third context including a second location associated with the user device (see [0032] authorization request message asking for account information including PAN).
However, Hammad fails to disclose the following. Meanwhile, Yovin discloses:
the account being associated with payment rules, the payment rules representing one or more attributes that must be met before payment is authorized (see [0042] rules to implement the desired behavior such as authorizing payment);
comparing, by the processor, the third context including the second location to the first context representing the first location (see [0049] discloses location of mobile communication device compared to location of terminal in step 530, where location of mobile communication device is third context and location of terminal is first context).
From the teaching of Yovin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hammad’s invention with Yovin’s disclosure of rules and comparing contexts in order to validate the transaction.
Re Claims 2, 9, 16: Hammad discloses wherein determining whether to transmit the response to the point of sale device based on the comparison between the first context, and the third context is based on comparing a geographic proximity between the first context and the third context. (see [0036-0037] sends authorization response message to indicate whether or not current transaction is authorized… payment processing network 26 has determined that received location information does not match, hence the comparison between the first context and third context… response message indicates whether location information from two different sources matched).
Re Claims 3, 10, 17: Hammad discloses further comprising transmitting, by the processor, a response to the point of sale device indicating that the payment is authorized (see [0036] discloses authorization response message).
Re Claims 4, 11, 18: Hammad discloses wherein the first context represents a temporal attribute of the point of sale device and an attribute that must be met before payment is authorized includes a specified time interval during which payment may be authorized (see [0050] discloses time of transaction).
Re Claims 6, 13, 20: However, Hammad fails to disclose the following. Meanwhile, Yovin discloses wherein the payment rule is a plurality of rules and the one or more attributes to be met before payment is authorized is based on a payment amount (see [0042] discloses rules).
From the teaching of Yovin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hammad’s invention with Yovin’s disclosure of rules in order to validate the transaction.
Re Claims 7, 14, 21: However, Hammad fails to disclose the following. Meanwhile, Yovin discloses wherein the payment rule includes one or more attributes to be met before payment is authorized is based on the proximity between the point of sale device, and the user device (see [0042] discloses rules).
From the teaching of Yovin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hammad’s invention with Yovin’s disclosure of rules in order to validate the transaction.
Re Claims 22-24: However, Hammad fails to disclose the following. Meanwhile, Yovin discloses wherein an attribute that must be met before payment is authorized includes the point of sale device not being located within a specified location (see [0042] discloses rules).
From the teaching of Yovin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hammad’s invention with Yovin’s disclosure of rules in order to validate the transaction.
Response to Arguments
7.	Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive. 
	With respect to 35 USC 103, the applicant argues that the following is not disclosed: “transmitting, by the processor, a request for a third context to the user device associated with the second context representing information about the account associated with the payment, the third context including a second location associated with the user device.” However, the Examiner respectfully disagrees. In [0032] of Hammad, it discloses an authorization request message asking for account information including PAN, therefore it is a request for context including information about the account.
	Then, the applicant argues that the following is not disclosed: “the account being associated with payment rules, the payment rules representing one or more attributes that must be met before payment is authorized.” The Examiner respectfully disagrees. In [0042] of Yovin, it discloses rules to implement the desired behavior such as authorizing payment.
Next, the applicant argues that the following is not disclosed: “the comparison between the first context representing the first location associated with the payment, and the third context including the second location associated with the user device; and the determination whether the payment rules have been met, the response representing whether to authorize the payment.” The Examiner once again respectfully disagrees. In [0036-0037] of Hammad, it discloses sending an authorization response message to indicate whether or not current transaction is authorized, then a payment processing network 26 has determined that received location information does not match, hence the comparison between the first context and third context, and finally response message indicates whether location information from two different sources matched.
With respect to 35 USC 101, the Examiner respectfully disagrees to the Applicant’s arguments. The applicant compares the claims to example 35, claim 2, however that is not one of the methods to determine statutory subject matter eligibility. Example 35 predates the 2019 PEG and as such, should be used with caution.  In claim 2 of Example 35, the claim provided a “combination of the steps (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data)” and was found to operates in a non‐ conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone which is not the same as the instant.  
The claims are still directed to an abstract idea of processing payment transactions based on POS and user device locations, which falls under commercial or legal interactions. Therefore, the claims are directed to an abstract idea. The Specification and claims focus on processing transactions based on different device locations, which falls under commercial or legal interactions, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea. "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Processing transactions based on device locations would fall directly under sales activities or behaviors or business relations, therefore not satisfying Prong 1 of Step 2A.
In regards to prong 2 of Step 2A, the claims recite a processor, memory, point of sale device, and user device, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of processing payment transactions based on POS and user device locations. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generally recited elements. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of validating purchases of products in a physical store (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology. 
The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of processing transactions based on device and POS locations. The claims of the instant application describe an improvement to a business process i.e., of processing transactions based on device and POS locations, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Morris (Tax Implications of Electronic Commerce, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                                         
/Fawaad Haider/
Examiner, Art Unit 3687